DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-11 and 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 8, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7, 12, 13, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 5,871,319 to Schneider.

As regards claim 2, reference teaches further limitation of “the at least one tab extends at an angle from the bottom surface of the grommet” – as shown in Fig 8 for example, the tabs 59 include tapered entry whereby each tab extends downwardly and away from the bottom at an oblique angle.
As regards claim 6, reference teaches further limitation of “the limiter further includes at least one bolt capturing mechanism” – reference discloses narrowed opening to the limiter for capturing the bolt (via 39) as well known in the art. 
As regards claim 7, reference teaches further limitation of “the at least one bolt capturing mechanism is at least one nib disposed on an inner surface” – reference discloses narrowed opening to the limiter for capturing the bolt (via 39) as well known in the art which geometry and arrangement anticipates broad limitation. 


As regards claim 13, reference teaches further limitation of “the grommet further includes a plurality of tabs each having an inner wall positioned below a central wall of the central passage” – 59 as shown in Fig’s 6,7 for example.
As regards claim 20, reference teaches limitations for a “fastener assembly” – as shown in Fig 8,9 for example, “comprising: a bolt including a head and a shaft, the shaft further including a collar disposed around the shaft” – 6, “a grommet including a top section and a central passage extending through the top section” – including 10a as shown in Fig’s 6,7 for example, “and a limiter including a tube, the tube having a flange disposed at a top end, wherein the limiter further includes a plurality of protuberances projecting inwardly from an inner surface of the tube” – 25, “wherein protuberances are shown at the top and bottom ends, “wherein the grommet further includes a plurality of tabs disposed below the top section” – 59 as shown in Fig’s 6,7 for example, “and .

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 9,038,239 discloses a grommet with tabs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677